—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered April 28, 1992, convicting defendant, after jury trial, of robbery in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and SVz to 7 years, respectively, unanimously affirmed.
The trial court appropriately exercised its discretion in denying defendant’s application for a continuance to facilitate production of the complainant’s Naval discharge papers, in light of the collateral nature of the papers, which touched only remotely on credibility. We note the People were unaware of the existence of such papers until complainant testified at trial. Assuming, arguendo, that such papers consti*100tuted Brady material, there is no reasonable possibility that the People’s failure to produce such papers contributed in any way to the verdict (see, People v Vilardi, 76 NY2d 67). In this connection, we note that defendant abandoned his motion for a mistrial in pursuing his argument for a continuance (see, People v Little, 55 NY2d 770, 771).
The trial court also properly discharged a sitting juror as "grossly unqualified”, after ascertaining and placing on the record its findings that the juror in question was severely preoccupied by her mother’s unexpected and serious illness, was unwilling to be sequestered, and was set on a verdict despite the fact that the court had not yet charged the jury on the law (see, People v Buford, 69 NY2d 290, 299). Concur— Sullivan, J. P., Asch, Nardelli and Tom, JJ.